Citation Nr: 1410029	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to an initial rating higher than 20 percent for Type II diabetes mellitus.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968 and from November 1972 to September 1988, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO made the following determinations:  denied the Veteran's petition to reopen claims of service connection for osteoarthritis of the right knee and mild valvular insufficiency; denied entitlement to a compensable rating for bilateral hearing loss; and granted service connection for Type II diabetes mellitus and assigned an initial 20 percent disability rating, effective August 22, 2008.

In an April 2010 decision, a Decision Review Officer assigned an effective date of August 22, 2007 for the grant of service connection for Type II diabetes mellitus.

The Veteran testified before the undersigned at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

Claims of service connection for a right knee disability and a cardiac disability were originally denied in a September 1989 rating decision as there was no medical evidence of any right knee disability or cardiac disability.  New and material evidence was received within one year of the issuance of that decision with respect to the claim of service connection for a cardiac disability in that a VA electrocardiographic record dated in August 1989 which included a diagnosis of "athlete's heart"/palpations was associated with the claims folder.  The claims of service connection for a right knee disability and a cardiac disability were readjudicated and again denied in a February 1990 rating decision.  The Veteran did not appeal this decision and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen these claims under such circumstances.  38 U.S.C.A. § 5108 (West 2002). However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2013).

As relevant service personnel records have been added to the record since the February 1990 decision, the Board will adjudicate the claims of service connection for a right knee disability and a cardiac disability on a de novo basis.  Accordingly, the service connection issues on appeal have been characterized as stated above.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

In an "Application for Disability Compensation and Related Compensation Benefits" form dated in November 2013 (VA Form 21-526EZ), the Veteran raised the issues of entitlement to increased ratings for bilateral peripheral neuropathy of the lower extremities and bilateral plantar ligamental laxity.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a cardiac disability and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right knee osteoarthritis is related to service.

2.  Since August 22, 2007, the Veteran's Type II diabetes mellitus has been treated by oral medications and a restricted diet, but he has not required insulin and his activities have not been restricted.


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating higher than 20 percent for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for a right knee disability, the claim is substantiated and there are no further VCAA duties as that issue. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The appeal for a higher initial rating for Type II diabetes mellitus arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's October 2013 hearing, the undersigned identified the issues on appeal (including entitlement to a higher initial rating for diabetes mellitus), asked the Veteran about the symptoms of his diabetes and the treatment received for the disability, and informed him of the evidence necessary to substantiate a rating higher than 20 percent for diabetes.  Also, the Veteran provided testimony as to the symptoms of his diabetes and the treatment received for the disability and he has submitted additional evidence during the course of the appeal.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded a VA examination to assess the severity of his service-connected Type II diabetes mellitus.  Although this VA examination took place in 2009, he has not reported any change in his disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for diabetes mellitus need not be conducted.

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an October 2011 examination report from Beaufort Naval Hospital reveals that the Veteran has been diagnosed as having right knee osteoarthritis.  Thus, a current right knee disability has been demonstrated.

Service treatment records include December 1987 reports of treatment for right knee pain (including painful range of motion), swelling, effusion, and crepitus.  X-rays of the knee revealed mild chondromalacia.  The Veteran was diagnosed as having internal derangement of the right knee and right knee effusion (probably secondary to overuse syndrome).  He has also reported that he experienced knee problems in late 1965 or early 1966 while serving in Thailand, in 1973 after a hard landing while parasailing/paragliding, while training at Fairchild Air Force Base, and on various other occasions in service.

There are conflicting medical opinions as to whether the Veteran's current right knee disability is related to his knee problems in service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

A March 2009 examination report from Beaufort Naval Hospital includes an opinion that there was a "possible connection" between the Veteran's degenerative joint disease of the right knee and the injury that he sustained in service.  There was no further explanation or reasoning provided for this opinion.

The physician assistant who conducted a July 2011 VA examination opined that the Veteran's current right knee disability was not likely ("less likely than not") related to his isolated complaint of right knee pain in service.  She reasoned that the Veteran was only seen for right knee complaints in December 1987, that there were no other service treatment records documenting complaints of right knee pain, that the annual physical examinations conducted prior to December 1987 indicated that the Veteran's lower extremities were normal, and that his May 1988 retirement examination did not document any right knee problems.  He underwent an arthroscopic right meniscus repair 15 years later in 2003 and there were multiple records documenting treatment for right knee pain since 2005.  However, there was no documentation of continued right knee complaints between 1987 and 2003 and this represented a significant gap.  With only an isolated complaint of right knee pain in service and no documentation of a continuity of right knee pain between 1987 and 2003, the Veteran's recent complaints of right knee pain were not likely ("less likely than not") related to service.

In a May 2013 letter, an orthopedic physician assistant at Beaufort Naval Hospital (F.K.S.) reported that the Veteran had a long history of right knee pain.  His service treatment records reflected that he experienced knee pain dating back to 1966.  During the years from 1966 to 1987 he was diagnosed as having various right knee disabilities, including knee pain, internal derangement, chondromalacia, and knee effusion.  Thus, there was likely never a clear, concise diagnosis.  In 2002 he was diagnosed as having a right medial meniscal tear and he underwent a partial meniscectomy.  Based upon a review of his X-rays and an examination of his knee, F.K.S. concluded that the Veteran had right knee osteoarthritis of the medial and patellofemoral compartments which "could be related to the chondromalacia/internal derangement diagnosis."

In October 2013, F.K.S. opined that it was likely ("as likely as not") that the Veteran's current right knee osteoarthritis was related to the chondromalacia/internal derangement diagnosed in service.  This opinion was based upon a review of the Veteran's service treatment records, the clinical records of F.K.S., and information obtained from medical literature.  Also, F.K.S. reasoned that the Veteran underwent surgery to repair his meniscus in 2003 and that the term chondromalacia is used to describe early alterations in the articular cartilage of the patella that can and often does lead to patellofemoral arthritis years after the initial diagnosis.

The July 2011 opinion is of limited probative value because it is, at least in part, based on an inaccurate history.  Specifically, the examiner who provided the opinion reasoned that there was no documentation of continued post-service right knee complaints between 1987 and 2003.  However, a May 1989 VA examination report reveals that the Veteran reported right knee pain.  Hence, the July 2011 opinion is, at least in part, based on an inaccurate history and is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The October 2013 opinion of F.K.S., however, was based upon a review of medical literature and the Veteran's medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight. See Nieves-Rodriguez, 22 Vet. App. at 304.

Although the March 2009 and May 2013 opinions are of limited probative value because they are equivocal, they at least support the conclusion that the Veteran's current right knee disability is related his right knee problems in service.

In sum, the weight of the evidence reflects that the Veteran's current right knee osteoarthritis is related to service.  In light of the medical opinions of record and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed right knee osteoarthritis have been met and service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.



II. Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2013).

Medical records dated from August 2006 to August 2013, a June 2009 VA examination report, and the Veteran's testimony during the October 2013 hearing reveal that he reported worsening symptoms of diabetes, including urinary frequency and numbness and burning in his feet.  He experienced weekly episodes of hypoglycemia (usually after breakfast), but he did not experience any ketoacidotic episodes.  His diabetes was treated with exercise (reported as daily exercise at the time of the June 2009 VA examination), a restricted diet, and medications other than insulin (e.g. metformin (Glucophage), Prandin, and Actos).  During the October 2013 hearing, the Veteran confirmed that he was still not taking insulin for his diabetes.  Also, he was not restricted in his activities due to diabetes.  For example, he played golf and rode 5 miles on a bike three times each week.  He had never been hospitalized or sought emergency treatment for diabetes, his weight was stable, he was seen by a doctor every 4 months, and his diabetes did not interfere with his normal occupational functioning or daily activities.  Diagnoses of Type II diabetes mellitus were provided.  The examiner who conducted the June 2009 VA examination concluded that the Veteran was on multiple oral medications for diabetes, that his diabetes was poorly controlled, and that he was beginning to experience complications of peripheral neuropathy in the lower extremities.

The above evidence reflects that since the effective date of service connection, the Veteran's diabetes mellitus has been treated by a restricted diet and oral medications.  There is no medical or lay evidence of any insulin treatment or restriction of activities due to diabetes during the claim period, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Thus, the evidence does not support a finding that the Veteran's diabetes has required the use of insulin or has resulted in regulation of activities (as that term is defined above) at any time during the claim period.  Hence, regardless of the fact that there is evidence of a restricted diet due to diabetes, the symptoms of the diabetes most nearly approximate the criteria for a 20 percent rating under DC 7913 and a higher initial rating is not warranted at any time since the effective date of service connection.  Hence, the appeal is denied.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, DC 7913.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected diabetes mellitus.  The symptoms of his diabetes are contemplated by the diagnostic criteria in DC 7913 as set forth above in that these criteria contemplate the extent to which all of the symptoms impact his occupational functioning and activities of daily living and the treatment that is required for the disease.  Also, DC 7913 directs that additional compensable complications of diabetes are to be separately rated under an appropriate diagnostic code.  In this case, the Veteran is already separately rated for several diabetic complications.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected diabetes mellitus during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).
IV. Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been employed part time at a golf course during the claim period.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to service connection for right knee osteoarthritis is granted.

Entitlement to an initial rating higher than 20 percent for Type II diabetes mellitus is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran contends that he has a current cardiac disability which is related to cardiac problems that he experienced in service or herbicide exposure in service.  In the alternative, he claims that his current cardiac disability is related to his service-connected diabetes mellitus.

A VA cardiac examination was conducted in September 2012 to determine the nature of any current cardiac disability.  The nurse practitioner who conducted the examination concluded that the Veteran did not have any ischemic heart disease, however she did not acknowledge or discuss any of the other cardiac disabilities that have been diagnosed during the claim period (i.e. mitral insufficiency and a heart murmur) and did not provide any opinion as whether such disabilities were related to service or diabetes mellitus.  Hence, a remand is necessary to afford the Veteran a new VA examination to assess the nature and etiology of any current cardiac disability.

As for the claim for a compensable rating for bilateral hearing loss, the Veteran was afforded VA examinations in November 2008 and March 2010 to assess the severity of the disability.  However, the examiners who conducted the examinations did not fully note the impact of the Veteran's hearing problems on his occupation or daily activities.  A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Thus, the November 2008 and March 2010 VA examination reports are not in compliance with Martinak.

Moreover, the evidence suggests that the Veteran's hearing loss may have worsened since the March 2010 VA examination.  For example, he reported during the October 2013 hearing that his hearing had worsened since that examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected bilateral hearing loss is triggered.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiac examination to determine the etiology of his current cardiac disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

For each current cardiac disability identified (i.e. any cardiac disability diagnosed since August 2008, to include mitral insufficiency and a heart murmur), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current cardiac disability had its clinical onset in service, is related to the Veteran's cardiac problems in service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the current cardiac disability was caused or aggravated by the Veteran's service-connected Type II diabetes mellitus.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all cardiac disabilities that have been diagnosed since August 2008 (to include mitral insufficiency and a heart murmur), the Veteran's presumed exposure to herbicides in service, and all reports of and instances of treatment for cardiac problems in the Veteran's service treatment records (including his January 1966 treatments for palpitations, chest pressure, shortness of breath, dizziness, and weakness, his January 1966 report of having been shocked by electricity (which was accompanied by a fluttering sensation in his heart) in April 1965, his report of "palpitations or pounding heart" on a May 1981 report of medical history, and his August 1982, July 1985, and September 1987 treatments for bradycardia, early transition, and occasional premature ventricular complexes).

The examiner must provide reasons for each opinion given.

2.  Schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


